NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1132

                               1ST TECHNOLOGY LLC,

                                                      Plaintiff-Appellee,

                                           v.

    RATIONAL ENTERPRISES LTDA. and RATIONAL POKER SCHOOL LIMITED,

                                                      Defendants,

                                          and

                            BODOG ENTERTAINMENT S.A.,
                            BODOG.NET, and BODOG.COM,

                                                      Defendants-Appellants.

      Robert P. Greenspoon, Flachsbart & Greenspoon, LLC, of Chicago, Illinois,
argued for plaintiff-appellee. With him on the brief was William W. Flachsbart. Of
counsel on the brief were L. Kristopher Rath, Kevin M. Sutehall, and Michael K. Wall,
Hutchison & Steffen, LLC, of Las Vegas, Nevada.

      Victor de Gyarfas, Foley & Lardner LLP, of Los Angeles, California, argued for
defendants-appellants. With him on the brief were James D. Nguyen, of Los
Angeles, California, and George E. Quillin, of Washington, DC.

Appealed from: United States District Court for the District of Nevada

Chief Judge Roger L. Hunt
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-1132

                             1ST TECHNOLOGY LLC,

                                                     Plaintiff-Appellee,

                                         v.

   RATIONAL ENTERPRISES LTDA. and RATIONAL POKER SCHOOL LIMITED,

                                                     Defendants,

                                         and

                         BODOG ENTERTAINMENT S.A.,
                         BODOG.NET, and BODOG.COM,

                                                     Defendants-Appellants.

                                  Judgment
ON APPEAL from the       United States District Court for
                         the District of Nevada

in CASE NO(S).           2:06-CV-1110.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LINN and MOORE, Circuit Judges.)

                         AFFIRMED. See Fed. Cir. R. 36.

                                         ENTERED BY ORDER OF THE COURT




DATED: October 8, 2008                    / s / Jan Horbaly
                                         Jan Horbaly, Clerk